         Case 8:17-cv-02942-PWG Document 76 Filed 04/09/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

CASA DE MARYLAND, et al.                          *
                        Plaint~ffs                *
                   v.                              *    Civil No. PWG-17-2942

U.S. DEPARTMENT OF                                 *
HOMELAND SECURITY,                   et al.
                                                   *
                   Defendants
                                                 ***
                                              ORDER

       On April 27, 2018, Plaintiffs appealed Judge Titus' Order and Memorandum Opinion

granting in part and denying in part Defendants' Motion to Dismiss or, in the Alternative, for

Summary Judgment.         ECF No. 52. On May 4,2018, Defendants filed a cross-appeal.        ECF No.

53. On February 25, 2019, Ricardo Aguilar Garcia filed a Motion to Intervene.            ECF No. 66.

Because Plaintiffs' and Defendants' appeals are pending, the Motion to Intervene will be denied.

Doe v. Pub. Citizen, 749 F.3d 246, 258 (4th Cir. 2014) (holding that "an effective notice of

appeal divests a district court of jurisdiction to entertain an intervention motion").

       I, however, recognize the general rule that a district court retains jurisdiction to enforce

its judgments on appeal so long as it does not alter or enlarge the scope of them. Springs v. Ally

Fin. Inc., 657 F. App'x 148, 151 (4th Cir. 2016) (citations omitted). The difficulty with applying

this rule to Mr. Garcia's case lies in the fact that he is not a party to the litigation, and the

authority cited above divests me of the jurisdiction to allow him to intervene.          Thus, while I

retain the authority to enforce Judge Titus' judgment          pending appeal, to move for such

enforcement, Mr. Garcia must be a proper party before the Court, and based on the record, this

necessary condition has not been satisfied.
          Case 8:17-cv-02942-PWG Document 76 Filed 04/09/19 Page 2 of 2



       Accordingly, it is this 9th day of April, 2019, by the United States District Court for the

District of Maryland,

       ORDERED, that Ricardo Aguilar Garcia's Motion to Intervene [ECF No. 66] is hereby

DENIED.




                                                              PAUL W. GRIMM
                                                       UNITED STATES DISTRICT JUDGE




                                                2
